NUMBER 13-21-00388-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSHUA BEAUREGARD,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                         ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      This cause is before the Court regarding the appellant’s failure to file a designation

and make arrangements for preparation of the clerk’s record. On December 30, 2021, the

Clerk of this Court notified appellant that the clerk’s record was originally due on

December 27, 2021, and that the deputy clerk, Ernestina Roblez, notified this Court that

appellant failed to file a designation and make payment arrangements for preparation of
the clerk’s record. Appellant was advised that, if the defect was not corrected within ten

days from the date of the Court’s notice, the matter would be referred to the Court for

appropriate action. See TEX. R. APP. P. 37.3(c)(1). Appellant failed to file a response and

failed to furnish proof that arrangements have been made for the preparation of the clerk’s

record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See id. Accordingly, this appeal is abated and

the cause remanded to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant has abandoned his appeal; (2) whether his present attorney will diligently

pursue the appeal; (3) if it be determined that the present attorney will not diligently pursue

the appeal, whether appellant is indigent, and if so, whether other counsel should be

appointed to represent him; (4) if appellant is not indigent and the present attorney will

not diligently pursue the appeal, what steps need to be taken to ensure that appellant will

promptly obtain the services of another attorney to pursue the appeal; and (5) if any other

orders are necessary to ensure the proper and timely pursuit of appellant’s appeal. If

new counsel is appointed, the name, address, telephone number, email address, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding this matter, to be included in a supplemental clerk's record.

Furthermore, the trial court shall cause a reporter's record of any proceedings to be

                                              2
prepared. The supplemental clerk’s record and supplemental reporter’s record, if any,

shall be filed with the Clerk of this Court within thirty days from the date of this order.

                                                          PER CURIUM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of January, 2021.




                                              3